Title: To Thomas Jefferson from George Muter, with Reply, 23 January 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas



Sir
War office Jany 23d. 1781.

Colo. Southall requires that his house (wanted for Mr. Anderson’s shop) shall be returned to him in the same order it was in when the state has done with it; and also, that the price for the tobo. shall be the current price at the warehouses at this place at  the time of paiment, and not the price settled by the grand jury. Those articles agreed to, he is willing the house shall be immediatly made use of, and the rent valued. As his requisitions are different from the terms of agreement with others, I beg for your Excellency’s instructions.
There is one Thomas Reynolds (who is near here) who has for a considerable time worked as a bricklayer at the foundery, and was lately down with the volunters under Colo. Southall; when the enemy were on their march to this place (I am informed he was assisting in the removal of the arms at the foundery) he was taken by the enemy on the road to Westham and took a parole. He hopes that his case may be considered as somewhat different from that of the people described in your Excellency’s proclamation, and wishes it may be enquired into, from an expectation that he wou’d not be considered in the same predicament with them, but allowed to remain: his services wou’d at this time be very usefull. As the poor man is very uneasy, I must beg leave to sollicit for your Excellency’s instructions respecting him.
I have the honour to be Your Excellency’s Most hl servt,
George Muter. C.
In Council Jan. 23. 1781
The board have no objections to fixing the price of tobo. to be paid in rent at the market price here instead of the price settled by the grand jury, only taking care that the valuers be apprized of this circumstance. They agree also to leave the house in the condition it now is, noting this also to the valuers.
The case of Thomas Reynolds seems worthy of consideration. Will Colo. Muter be pleased to take and communicate to us authentic information of the facts.

Th: Jefferson

